Citation Nr: 1703630	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  10-19 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitle to an initial compensable rating disability rating for the bilateral hearing loss disability, to include extraschedular consideration.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1968 to September 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that granted service connection for bilateral loss and evaluated the disability as noncompensable.

The Veteran was scheduled for a December 2015 Board videoconference hearing.  He did not appear for the hearing, and indicated in a December 2015 correspondence that he wished to have his case remanded for a new VA examination in lieu of a hearing and the hearing request was withdrawn.  In March 2016, the Veteran's claim was remanded by the Board in order to obtain a new VA audiometric examination.  The Veteran contacted VA in April 2016 and cancelled a scheduled VA audiological examination.  VA sent the Veteran a letter dated April 26, 2016, advising the Veteran that the examination would need to be rescheduled within 30 days or the claim would be decided based on the evidence of record.  "The duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In failing to report to this scheduled examination and then refraining from rescheduling it, VA's assistance has been frustrated.  The claims shall be rated on the evidence of record.  See, 38 C.F.R. § 3.655 (2016).

Additional VA treatment record were added to the file after the issuance of the May 2015 Supplemental Statement of the Case.  Review of the evidence shows that the evidence is not pertinent to the issue adjudicated in the decision.  38 C.F.R. § 19.37, 38 C.F.R. § 20.1304 (c) (2016).  Therefore, the Board finds that the Veteran is not prejudiced from the Board proceeding with a decision below.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.


FINDING OF FACT

During the entire appeal period, the Veteran's measured bilateral hearing loss was not shown to be worse than Level II for the right ear and Level I for the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016). 

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Because service connection has been granted and an initial disability rating and effective date have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records and post-service treatment records have been associated with the record. 

Additionally, during the appeal period the Veteran was afforded VA examinations in August 2008, June 2012 and November 2012.  The examiners each conducted examinations and together provide sufficient information regarding the Veteran's hearing loss manifestations such that the Board can render an informed determination.  The Board finds that the examinations are adequate for rating purposes. 

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See, 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss disability is currently evaluated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (hearing impairment).  The Veteran contends that his disability rating does not accurately depict the severity of his bilateral hearing loss.  See, December 2008 notice of disagreement.  The Board will evaluate the Veteran's claim on both a schedular and extraschedular basis.

Evaluations of hearing loss must be conducted by a state-licensed audiologist and are based upon organic impairment of hearing acuity as measured by the results of a Maryland CNC speech discrimination test, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  38 C.F.R. § 4.85 (a) and (d).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, DC 6100.  The assignment of disability ratings for hearing impairment is derived by mechanical application of the rating schedule to the numeric designations assigned after audiometric testing results are rendered.  See, Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also, Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule rely exclusively on objective test results). 

The numeric designation of impaired efficiency (I through XI) will be determined for each ear by applying the appropriate table as required by 38 C.F.R. § 4.85 or § 4.86.  In Table VI, the percent of discrimination resulting from the controlled speech discrimination tests, located along the vertical axis, is compared with the puretone threshold average, located along the horizontal axis.  In Table VIA, only the puretone threshold average is used.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz, divided by four.  38 C.F.R. § 4.85.  The numeric designations resulting from Table VI or Table VIA are then matched between the "better" ear and the "poorer" ear on Table VII to determine the Veteran's disability rating under DC 6100.  38 C.F.R. § 4.85.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's bilateral hearing loss disability is currently rated under DC 6100.  This diagnostic code is deemed by the Board to be the most appropriate because it pertains specifically to the disability and the Veteran's symptoms of hearing loss.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 6100.

The record includes a December 2008 private audiological examination that provided puretone audiographs and speech discrimination scores.  However, the record does not specify whether the Maryland CNC test was used in rendering the speech discrimination scores.  Therefore, the December 2008 private audiological examination is not adequate for evaluation purposes.  38 C.F.R. § 4.85 (a). 

At the August 2008 VA examination, the right ear puretone threshold average was 28 decibels, and the left ear puretone threshold average was 29 decibels.  The speech discrimination score of the right ear was 90 percent, and the speech discrimination score of the left ear was 94 percent. 

At the June 2012 VA examination, the examiner did not report the results of the testing as they found the results of the testing to be inconsistent and unreliable.  Therefore, the June 2012 VA examination is not adequate and will not be used for evaluation purposes. 

At the November 2012 VA examination, the right ear puretone threshold average was 36 decibels, and the left ear puretone threshold average was 36 decibels.  The speech discrimination score of the right ear was 92 percent, and the speech discrimination score of the left ear was 94 percent.

The Board has considered the Veteran's contention that his current disability rating does not accurately depict the severity of his hearing loss.  However, the Veteran is not competent to test for and render an opinion as to the severity of a hearing loss disability as audiological testing is a medical matter beyond a layperson's comprehension.  See, Jandreau v. Nicholson, 492 F.3d 1372 (2007).  The Board finds the objective medical results by the licensed VA audiologists in this case are of significant probative value, as they each performed audiological testing and provided thorough and sufficient objective audiological results.  Thus, the Veteran's lay opinion as to the severity of his hearing loss is outweighed by audiological examination results. 

The August 2008 VA examination showed the right ear puretone threshold average was 28 decibels, and the left ear puretone threshold average was 29 decibels.  After applying Table IV and comparing the right and left ear puretone threshold averages with the bilateral speech discrimination scores of 90 percent for the right ear and 94 percent for the left ear, the right ear had a numerical designation of Level II and the left ear had a numerical designation of Level I.  Application of Table VII by comparing the right and left ear numerical designations shows that an evaluation of 0 percent is warranted.  38 C.F.R. § 4.85.  An exceptional pattern of hearing impairment has not been shown.  38 C.F.R. § 4.86. 

The November 2012 VA examination showed the right ear puretone threshold average was 36 decibels, and the left ear puretone threshold average was 36 decibels.  After applying Table IV and comparing the right and left ear puretone threshold averages with the bilateral speech discrimination scores of 92 percent for the right ear and 94 percent for the left ear, both ears had a numerical designation of Level I.  Application of Table VII by comparing the right and left ear numerical designations shows that an evaluation of 0 percent is still warranted.  38 C.F.R. § 4.85.  An exceptional pattern of hearing impairment has not been shown.  38 C.F.R. § 4.86.

For these reasons, the Board finds that the Veteran's bilateral hearing loss disability is appropriately evaluated at 0 percent disabling during the entire appeal period.  Therefore, a compensable rating is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86.

In addition to providing objective test results, a VA audiologist must fully describe the effects of a disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  At the November 2012 VA examination, the Veteran reported that he cannot hear the television "unless it is really loud" and that if he is in a crowd "all the words mumble together."

At no point during the appeal period have the criteria for a higher rating been met.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a compensable rating is warranted, the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107 (b). 

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321 (b) (1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss disability.  The Veteran's bilateral hearing loss disability is manifested by impaired hearing.  The rating assigned contemplates this impairment in relation to its impact on the Veteran's auditory functioning.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b) (1).

There is no need to consider whether there is marked interference with employment (Thun prong 2) if the Board has decided that the rating criteria is adequate for rating the Veteran's hearing loss.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.  See, Martinak, supra.

According to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Appellant has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

Entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss disability, to include extraschedular consideration, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


